 
Exhibit 10.4
 
FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTES
 
THIS FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTES (the “First Amendment”) is
executed and effective as of February 15, 2019 (the “Effective Date”) by and
between PEDEVCO CORP., a Texas corporation (“Company”), and SK Energy, LLC, a
Delaware limited liability company (“Holder”). Capitalized terms used below and
otherwise not defined herein shall have the meanings given to them in the Notes
(as defined below).
 
W I T N E S S E T H
 
WHEREAS, on August 1, 2018, the Company issued a convertible promissory note
number CN-1 with a principal amount of $22,000,000 to the Holder1 (the “August
2018 Note”);
 
WHEREAS, on October 25, 2018, the Company issued a convertible promissory note
number CN-7 with a principal amount of $7,000,000 to the Holder2 (the “October
2018 Note”);
 
WHEREAS, on January 11, 2019, the Company issued a convertible promissory note
number CN-8 with a principal amount of $15,000,000 to the Holder3 (the “January
2019 Note,” and together with the August 2018 Note and the October 2018 Note,
the “Notes”);
 
WHEREAS, each of the Notes include a beneficial ownership “blocker” provision in
Section 3(e) thereof that prohibits the Holder from converting any of the Notes
to the extent that the shares issuable to the Holder upon such conversion, when
added to all Company Common Stock held by the Holder, would make the Holder’s
beneficial ownership exceed 49.9% of (i) the number of shares of Common Stock of
the Company or (ii) the voting rights of the security holders of the Company,
outstanding immediately after giving effect to the issuance of the shares upon
conversion of such Notes by the Holder (the “Blocker Provision”);
 
WHEREAS, the Company and the Holder desire to amend the Notes to remove the
Blocker Provision in each Note to permit the Holder to convert each Note in
accordance with its terms without any limitations with respect to beneficial
ownership by the Holder;
 
WHEREAS, the August 2018 Note may be amended and any term thereof waived, with
such amendment applicable to all of the Note Holders’ Notes (without any
required action by any of the non-consenting Note Holders) upon the approval of
the Company and the written consent of Note Holders holding at least a majority
in interest of the then aggregate dollar value of the Note Holders’ Notes
outstanding at such time of determination;
 
WHEREAS, the Holder holds a majority in interest of the aggregate dollar value
of the Note Holders’ Notes outstanding as of the Effective Date; and
 
WHEREAS, the October 2018 Note and January 2019 Note may be amended and any term
thereof waived upon the approval of the Holder and the Company.
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1. Amendment of Notes to Revise Section 3(e). Each of the Notes (and each of the
other Note Holders’ Notes) are hereby amended to replace Section 3(e) thereto
with the following new Section 3(e):
 
“3(e)           Reserved.”
 
2. Limited Effect. Except as amended hereby, each of the Notes and all of the
other Note Holders’ Notes shall remain in full force and effect, and the valid
and binding obligation of the parties thereto. Upon the effectiveness of this
First Amendment, each reference in the Notes and other Note Holders’ Notes to
“Note,” “Agreement,” “hereunder,” “hereof,” “herein” or words of like import
shall mean and be a reference to such Note and other Note Holders’ Notes as
amended and modified by the First Amendment and hereby. Effective upon the
Effective Date, each of the Notes and each of the other Note Holders’ Notes
shall automatically represent and evidence each Note and each other Note
Holders’ Notes, respectively as amended to date, and it shall not be necessary
for the Company to provide the Holder or any other Note Holders a replacement or
amended Note or other Note Holders’ Note evidencing the provisions hereof.
 
3. Consideration. Each of the parties agrees and confirms by signing below that
they have received valid consideration in connection with this First Amendment
and the transactions contemplated herein.
 
4. Written Consent. For the sake of clarity, the Company and the Holder desire
for this First Amendment to be treated as a ‘written consent’ of the Required
Note Holders for all purposes under the August 2018 Note and the other Note
Holders’ Notes.
 
5. Effective Time. This First Amendment shall be deemed effective from and after
due execution and delivery by each party hereto, as of the Effective Date.
 
6. Further Assurances. The parties agree that, from time to time, each of them
will take such other action and to execute, acknowledge and deliver such
contracts, deeds, or other documents as may be reasonably requested and
necessary or appropriate to carry out the purposes and intent of this First
Amendment and the transactions contemplated herein.
 
7. Counterparts. This First Amendment may be executed in several counterparts,
each of which is an original. It shall not be necessary in making proof of this
First Amendment or any counterpart hereof to produce or account for any of the
other counterparts. A copy of this First Amendment signed by one party and faxed
to another party shall be deemed to have been executed and delivered by the
signing party as though an original. A photocopy of this First Amendment shall
be effective as an original for all purposes.
 

[Remainder of page left intentionally blank. Signature page follows.]
 
1
https://www.sec.gov/Archives/edgar/data/1141197/000165495418008318/ped_ex10-1.htm
2
https://www.sec.gov/Archives/edgar/data/1141197/000165495418011628/ped_ex101.htm
3 https://www.sec.gov/Archives/edgar/data/1141197/000165495419000412/ped_101.htm
First Amendment to Convertible Promissory Notes
Page 1 of 2

 
 
IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Convertible Promissory Notes to be duly executed and delivered as of the date
first written above to be effective as of the Effective Date.
 
PEDEVCO CORP.
 
/s/ Clark R. Moore 

Clark R. Moore
Executive Vice President and General Counsel
 

HOLDER:
 
SK ENERGY, LLC
 
By: /s/ Simon G. Kukes  

 
Name: Simon G. Kukes

 
Title: CEO and Owner

 
 
First Amendment to Convertible Promissory Notes
Page 2 of 2
